Title: To Thomas Jefferson from Henry Dearborn, 9 February 1809
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir
                     
                            War Department February 9th 1809
                        

                        I have the honor of proposing for your approbation Peter Gansevoort Junr. of the State of New York and Wade Hampton of South Carolina to be appointed Brigadier Generals in the Troops to be raised by virtue of an act entitled “An Act to raise for a limited time an additional Military force” passed on the 12th day of April 1808—
                  
                  Accept Sir assurances of my high respect and consideration
                        
                            H. Dearborn
                     
                        
                    